DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Display Device With Scan Driver Including a Plurality of Stages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 and 10-15 are rejected, claims 1 and 8 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2018/0350300 A1 (“Park”) in view of US 2015/0015590 A1 (“Jeong”).
Regarding claim 1, Park teaches a display device (Fig. 1) comprising:
first pixels connected to first scan lines (Fig. 1 at 120);
second pixels connected to second scan lines (Fig. 1 at 120: note that the claims do not indicate that the connections between dots and scan lines are exclusive, thus Park’s teaching that all pixels are connected to both first and second scan lines satisfies this aspect of the claims);
a scan driver (Fig. 1 at 110, Fig. 6 at 110) including a plurality of first stages respectively connected to the first scan lines (Fig. 6 at ST odd, SS odd) and a plurality of second stages respectively connected to the second scan lines (Fig. 6 at ST even SS even); and
a data driver connected to the first pixels and the second pixels through data lines (Fig.1 at 140, 120),

wherein the plurality of second stages is connected to second clock lines different from the first clock lines (Fig. 6 at CLK2, CLK4),
wherein first stages of the plurality of the first stages except a first start stage of the plurality of first stages are respectively connected to corresponding first scan lines of corresponding previous first stages among the plurality of first scan lines of the plurality of first stages (Fig. 6 at ST odd), and
wherein second stages of the plurality of the second stages except a second start stage of the plurality of second stages are respectively connected to corresponding second scan lines of corresponding previous second stages among the plurality of second scan lines of the plurality of second stages (Fig. 6 at ST even).
Park does not expressly teach first and second dots that each comprise more than one pixel, with second dots connected to second scan lines and alternately disposed with the first dots in a first direction and a second direction different from the first direction.
However, Jeong teaches first dots and second dots, the second dots alternately disposed with the first dots in a first direction and a second direction different from the first direction ([89]; Fig. 2). The suggestion to modify the teaching of Park by the teaching of Jeong is present as both Jeong and Park teach electroluminescent displays with data drivers and scan drivers with data lines and scan lines connected to the subpixels (Jeong at [79]-[86]). The motivation is to implement color display. Thus, 
first dots connected to first scan lines;
second dots connected to second scan lines and alternately disposed with the first dots in a first direction and a second direction different from the first direction
a data driver connected to the first dots and the second dots through data lines.
Regarding claim 4, Jeong further teaches wherein one first dot of the first dots includes a pixel of a first color, a pixel of a second color, a pixel of a third color, and a pixel of the second color arranged in the first direction (Fig. 2 at RGBG), wherein one second dot of the second dots disposed in the second direction from the one first dot of the first dots includes a pixel of the third color, a pixel of the second color, a pixel of the first color, and a pixel of the second color arranged in the first direction (Fig. 2 at BGRG), and wherein the first color, the second color, and the third color are different from each other (Fig. 2 at RGBG, BGRG).
Regarding claim 5, Jeong further teaches wherein one data line of the data lines is alternately connected with the pixels of the first color and the third color, and wherein another data line of the data lines is connected to the pixels of the second color ([79]-[86]; Figs. 1, 2).
Regarding claim 6, Park further teaches wherein the first start stage among the plurality of first stages and the second start stage among the plurality of second stages are connected to a same scan start line (Fig. 6 at GSP).
Regarding claim 7, Park further teaches wherein during each first frame period, the scan driver alternately applies scan signals of a turn-on level to the first scan lines and the second scan lines (Fig. 7 at SS1-6).
Regarding claim 8, Park further teaches wherein during a first sub-frame period among each second frame period ([122]: the process shown in Figs. 6-7 is repeated, thus there is a second frame period identical to the first), the scan driver applies the scan signals of the turn-on level to the first scan lines (Fig. 7 at SS odd), and maintains the scan signals of a turn-off level in the second scan lines (Fig. 7 at SS even), and wherein during a second sub-frame period among the each second frame period, the scan driver applies the scan signals of the turn-on level to the second scan lines (Fig. 7 at SS even), and maintains the scan signals of the turn-off level in the first scan lines (Fig. 7 at SS odd).
Regarding claim 10, Park further teaches wherein during the first frame period, first clock signals of a turn-on level are applied to the first clock lines (Fig. 7 at CLK1, CLK3), and second clock signals of the turn-on level are applied to the second clock lines (Fig. 7 at CLK2, CLK4), and wherein the first clock signals and the second clock signals have different phases ([114]-[115]).
Regarding claim 11, Park further teaches wherein during the first sub-frame period, the first clock signals of the turn-on level are applied to the first clock lines (Fig. 7 at CLK1, CLK3), and the second clock signals of the turn-off level are maintained in the second clock lines (Fig. 7 at CLK2, CLK4), and wherein during the second sub-frame period, the second clock signals of the turn-on level are applied to the second 
Regarding claim 12, Park further teaches wherein in the first frame period and the first sub-frame period, cycles in which the first clock signals of the turn-on level are applied to the first clock lines are identical to each other (Fig. 7 at CLK1, CLK3).
Regarding claim 13, Park further teaches wherein in the first frame period and the second sub- frame period, cycles in which the second clock signals of the turn-on level are applied to the second clock lines are identical to each other (Fig. 7 at CLK2, CLK4).
Regarding claim 14, Park further teaches wherein in the first frame period and the first sub-frame period, cycles in which first scan signals of the turn-on level are applied to the first scan lines are identical to each other (Fig. 7 at SS odd).
Regarding claim 15, Park further teaches wherein in the first frame period and the second sub- frame period, cycles in which second scan signals of the turn-on level are applied to the second scan lines are identical to each other (Fig. 7 at SS even).
Claims 8-9 are rejected, claim 8 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2018/0350300 A1 (“Park”) in view of US 2015/0015590 A1 (“Jeong”) as applied to claim 7 above, and further in view of US 2016/0063962 A1 (“Park ’962”).
Regarding claims 8-9, Park does not expressly teach wherein the second frame period is longer than the first frame period. However, Park ’962 teaches wherein the second frame period is longer than the first frame period ([54]). The suggestion to modify the teaching of Park by the teaching of Park ’962 is present as both teach matrix wherein during a first sub-frame period among each second frame period, the scan driver applies the scan signals of the turn-on level to the first scan lines, and maintains the scan signals of a turn-off level in the second scan lines, and wherein during a second sub-frame period among the each second frame period, the scan driver applies the scan signals of the turn-on level to the second scan lines, and maintains the scan signals of the turn-off level in the first scan lines, wherein the second frame period is longer than the first frame period.
Claims 1-3 are rejected, claim 1 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2018/0350300 A1 (“Park”) in view of US 2010/0123721 A1 (“Wong”).
Regarding claim 1, Park teaches a display device (Fig. 1) comprising:
first pixels connected to first scan lines (Fig. 1 at 120);
second pixels connected to second scan lines (Fig. 1 at 120: note that the claims do not indicate that the connections between dots and scan lines are exclusive, thus Park’s teaching that all pixels are connected to both first and second scan lines satisfies this aspect of the claims);
a scan driver (Fig. 1 at 110, Fig. 6 at 110) including a plurality of first stages respectively connected to the first scan lines (Fig. 6 at ST odd, SS odd) and a plurality of second stages respectively connected to the second scan lines (Fig. 6 at ST even SS even); and
a data driver connected to the first pixels and the second pixels through data lines (Fig.1 at 140, 120),
wherein the plurality of first stages is connected to first clock lines (Fig. 6 at CLK1, CLK3),
wherein the plurality of second stages is connected to second clock lines different from the first clock lines (Fig. 6 at CLK2, CLK4),
wherein first stages of the plurality of the first stages except a first start stage of the plurality of first stages are respectively connected to corresponding first scan lines of corresponding previous first stages among the plurality of first scan lines of the plurality of first stages (Fig. 6 at ST odd), and
wherein second stages of the plurality of the second stages except a second start stage of the plurality of second stages are respectively connected to corresponding second scan lines of corresponding previous second stages among the plurality of second scan lines of the plurality of second stages (Fig. 6 at ST even).
Park does not expressly teach first and second dots that each comprise more than one pixel, does not expressly teach second dots connected to second scan lines and alternately disposed with the first dots in a first direction and a second direction different from the first direction.
However, Wong teaches first dots and second dots, the second dots alternately disposed with the first dots in a first direction and a second direction different from the first direction ([4]; Fig. 1). The suggestion to modify the teaching of Park by the teaching of Wong is present as both Jeong and Park teach matrix displays. The motivation is to implement color display. Thus, before the effective filing date of the current application, the combination of Park and Jeong would have rendered obvious, to one of ordinary skill in the art, the limitations
first dots connected to first scan lines;
second dots connected to second scan lines and alternately disposed with the first dots in a first direction and a second direction different from the first direction
a data driver connected to the first dots and the second dots through data lines.
Regarding claim 2, Wong further teaches wherein each of the first dots and the second dots includes a pixel of a first color (Fig. 1 at R), a pixel of a second color (Fig. 1 at G), and a pixel of a third color (Fig. 1 at B) arranged in the first direction, and wherein the first color, the second color, and the third color are different from each other
Regarding claim 3, Wong further teaches wherein each column is connected to pixels of a single color (Fig. 1). Park teaches wherein each of the data lines is connected to columns of pixels (Fig. 1 at 120, 140). The rationale for combining these two references remains the same as explained for claim 1. Thus, before the effective filing date of the current application, the combination of Park and Jeong would have rendered obvious, to one of ordinary skill in the art, wherein each of the data lines is connected to pixels of a single color.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692